[EXECUTION COPY]

BANK OF AMERICA, N.A.
100 Federal Street
Boston, Massachusetts 02110


December 20, 2012


PAREXEL International Corporation
195 West Street
Waltham, Massachusetts 02451
Attn: Peter Rietman, Vice President and Treasurer


Re:    Term Loan Facility
Ladies and Gentlemen:
BANK OF AMERICA, N.A. (the “Lender”) is pleased to make available to PAREXEL
International Corporation, a Massachusetts corporation (the “Borrower”), a term
loan on the terms and subject to the conditions set forth below. Terms not
defined herein have the meanings assigned to them in Exhibit A hereto.


1.    The Facility.
(a)
The Term Loan. Subject to the terms and conditions set forth herein, the Lender
agrees to make a single loan to the Borrower on the Funding Date in an aggregate
principal amount equal to $100,000,000 (the “Term Loan”). Amounts borrowed under
this Paragraph 1(a) and repaid or prepaid may not be reborrowed.

(b)
Borrowings, Conversions, Continuations. The Borrower may request that the Term
Loan or, subject to the terms and conditions set forth herein, any portion
thereof be (i) made as or converted to a Base Rate Loan by irrevocable notice to
be received by the Lender not later than 12:00 p.m. (or, in the event the
proceeds of the Term Loan are to be made available to the Borrower in any
account other than an account located in the United States, 9:00 a.m.) on the
Business Day of the borrowing or conversion, or (ii) made or continued as, or
converted to, a Eurodollar Rate Loan by irrevocable notice to be received by the
Lender not later than 12:00 p.m. (or, in the event the proceeds of the Term Loan
are to be made available to the Borrower in any account other than an account
located in the United States, 9:00 a.m.) three Business Days (or such shorter
period as may be agreed to by the Lender) prior to the Business Day of the
borrowing, continuation or conversion. If the Borrower fails to give a notice of
conversion or continuation prior to the end of any Interest Period in respect of
any Eurodollar Rate Loan, the Borrower shall be deemed to have requested such
Eurodollar Rate Loan to be converted to a Base Rate Loan on the last day of the
applicable Interest Period. If the Borrower requests that any portion of the
Term Loan be continued as or converted to a Eurodollar Rate Loan, but fails to
specify an Interest Period with respect thereto, the Borrower shall be deemed to
have selected an Interest Period of one month. Notices pursuant to this
Paragraph 1(b) may be given by telephone if promptly confirmed in writing.

Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal



--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 2



amount of $500,000. There shall not be more than 5 different Interest Periods in
effect at any time.
(c)
Interest. At the option of the Borrower, the Term Loan shall bear interest at a
rate per annum equal to (i) the Eurodollar Rate plus the Applicable Margin; or
(ii) the Base Rate plus the Applicable Margin. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other interest hereunder shall be
calculated on the basis of a year of 360 days and actual days elapsed.

The Borrower promises to pay interest (i) for each Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, (B) on the date of any
conversion of the Term Loan (or portion thereof) to a Base Rate Loan and (C) on
the date of any prepayment of any such Eurodollar Rate Loan, on the amount so
prepaid; (ii) for Base Rate Loans, on the last Business Day of each calendar
quarter; and (iii) on the Maturity Date. If the time for any payment is extended
by operation of law or otherwise, interest shall continue to accrue for such
extended period.
After the date any principal amount of the Term Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), the Borrower shall pay interest
(after as well as before judgment) on such amounts at a rate per annum equal to
the Base Rate plus the Applicable Margin plus 2%. Accrued and unpaid interest on
past due amounts shall be payable on demand.
In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.
(d)
Evidence of Loans. The Term Loan and all payments thereon shall be evidenced by
the Lender's loan accounts and records; provided, however, that upon the request
of the Lender, the Term Loan may be evidenced by a promissory note in a form
reasonably acceptable to the Lender in addition to such loan accounts and
records. Such loan accounts, records and promissory note, if any, shall be
conclusive absent manifest error of the amount of the Term Loan and payments
thereon. Any failure to record the Term Loan or payment thereon or any error in
doing so shall not limit or otherwise affect the obligation of the Borrower to
pay any amount owing with respect to the Term Loan.

(e)
Reduction of Commitments. The commitment of the Lender hereunder to make the
Term Loan as provided herein shall be terminated in full upon the earlier to
occur of (x) the funding of the Term Loan on the Funding Date and (y) December
28, 2012, if the Funding Date does not occur on or prior to such date.

(f)
Repayment. (i) The Borrower hereby promises, absolutely and unconditionally, to
pay the aggregate principal amount of the Term Loan then outstanding on the
Maturity Date. The Borrower shall make all payments required hereunder not later
than 2:00 p.m. on the date of payment in same day funds in Dollars at the office
of the Lender located at 100 Federal Street, Boston, Massachusetts 02110 or such
other address as the Lender may from time to time designate in writing.




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 3



(ii)
All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without condition or deduction for any defense, recoupment, set-off or
counterclaim and free and clear of and exempt from, and without deduction or
withholding for or on account of, any present or future taxes, levies, imposts,
duties or charges of whatsoever nature imposed by any government or any
political subdivision or taxing authority thereof unless the Borrower is
required to deduct or withhold such amounts by law. If the Borrower is required
to deduct or withhold taxes by law, the Borrower shall reimburse the Lender for
any taxes imposed on or withheld from such payments (other than taxes imposed on
the Lender's income, franchise taxes imposed on the Lender, or branch profits
taxes or similar taxes imposed on the Lender, by the jurisdiction under the laws
of which the Lender is organized or any political subdivision thereof or in
which its principal or lending office is located or by any jurisdiction as a
result of a present or former connection between the Lender and such
jurisdiction, other than any such connection arising solely as a result of this
Agreement). On or prior to the Closing Date, the Lender shall deliver to the
Borrower, a duly executed and properly completed copy of IRS Form W-9 (or
applicable successor form) establishing an exemption from United States federal
backup withholding tax. Neither the Borrower nor any Subsidiary Guarantor shall
reimburse the Lender for any withholding taxes resulting from Lender's failure
to deliver such form. No assignee or participant shall be entitled to
reimbursement for taxes hereunder (including under Paragraph 5(f))or
reimbursement or payment of any costs, losses or payments under Paragraph 6(d)
hereof, to the extent that the assignor or grantor of participation rights, as
applicable, was not entitled to such reimbursement or payment at the time of
such assignment or grant of participation. Any assignee or participant shall
provide the Borrower with a duly completed and properly completed IRS Form W-9
or appropriate IRS Form W-8, as applicable. Notwithstanding any provision of
this Agreement to the contrary, neither the Borrower nor any Subsidiary
Guarantor shall reimburse the Lender for any U.S. federal withholding taxes
imposed under Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as of the date of this Agreement (and any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations (whether temporary or proposed) that are
issued thereunder or official governmental interpretations thereof.

(g)
Optional Prepayments. The Borrower may, upon three Business Days' notice, in the
case of Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate
Loans, voluntarily prepay the Term Loan on any Business Day; provided that the
Borrower pays all Breakage Costs (if any) associated with such prepayment on the
date of such prepayment. Prepayments of Eurodollar Rate Loans must be
accompanied by a payment of interest on the amount so prepaid. Prepayments of
Eurodollar Rate Loans must be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Prepayments of Base Rate Loans must be
in a principal amount of at least $500,000 or, if less, the entire principal
amount thereof then outstanding.

(h)
Mandatory Prepayments. Immediately upon the incurrence after the Funding Date by
the Borrower or any of its domestic subsidiaries (other than any domestic
subsidiary which is a direct or indirect subsidiary of a foreign subsidiary) of
any indebtedness for borrowed money (other than (x) indebtedness incurred
pursuant to the existing “Commitments” under




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 4



and as defined in the Incorporated Agreement, and (y) indebtedness in an
aggregate principal amount of up to $100,000,000 incurred in connection with any
private offering of senior notes), the Borrower shall prepay an aggregate
outstanding principal amount of the Term Loan equal to the lesser of (i)
$75,000,000 and (ii) the cash amount of such indebtedness which the Borrower is
able to borrow thereunder (net of any underwriting discounts, commissions, fees
and other reasonable and customary out-of-pocket expenses, incurred by the
Borrower in connection therewith); provided, however, that (A) subject to the
following clause (B), if (x) the Borrower has at such time made prepayments
under this clause (h) in a principal amount of at least $50,000,000 and (y) the
terms or provisions of any Short Term Loan Facilities require the Borrower to
make a prepayment of indebtedness under such Short Term Loan Facilities in a
manner similar to this clause (h) (such indebtedness under such Short Term Loan
Facilities being referred to as “Prepayable Indebtedness”), then the amount that
would otherwise be prepayable under this clause (h) shall be pro-rated among the
Term Loan and such other Prepayable Indebtedness based on the aggregate
principal amount outstanding and (B) the aggregate amount of indebtedness under
Short Term Loan Facilities in excess of $100,000,000 (including the amount of
the Term Loan, but giving effect to any concurrent repayment of indebtedness as
provided herein) shall be used to prepay the aggregate amount of the Term Loan
outstanding. Notwithstanding the foregoing, in the event that the “Commitments”
under and as defined in the Incorporated Agreement are increased after the date
hereof or are refinanced pursuant to a credit facility (which does not otherwise
cause the Maturity Date to occur) in a principal amount greater than the maximum
aggregate principal amount of credit facilities under the Incorporated Agreement
as in effect on the date hereof (but regardless of the actual outstanding
borrowings thereunder on the date hereof) (the “Principal Increase Amount”), the
prepayment provisions of this clause (h) shall only apply to the Principal
Increase Amount under the Incorporated Agreement (net of any underwriting
discounts, commissions, fees and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower in connection therewith).
2.
Conditions Precedent:

(a)
Conditions Precedent to Effectiveness of this Agreement. The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent:

(i)
The Lender's receipt of each of the following in form and substance satisfactory
to the Lender:

(A)
this Agreement duly executed and delivered on behalf of the Borrower, each
Subsidiary Guarantor and the Lender;



(B)
the Fee Letter duly executed and delivered on behalf of the Borrower and the
Lender;



(C)
a certified borrowing resolution or other evidence of the Borrower's authority
to borrow the Term Loan and enter into the Loan Documents, and each Subsidiary
Guarantor's authority to guarantee the Guaranteed Borrower Obligations and enter
into the Loan Documents;



(D)
a certificate of incumbency evidencing the identity, authority and capacity of
each Person authorized to act in connection with the Loan Documents;




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 5



(E)
a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the
Borrower and the Subsidiary Guarantors, addressed to the Lender, as to such
matters concerning the Borrower and the Subsidiary Guarantors and this Agreement
and the other Loan Documents as the Lender may reasonably request; and



(F)
such other documents and certificates as the Lender may reasonably request.



(ii)
The Lender shall have received from the Borrower payment of all fees and
expenses (including reasonable attorneys' fees) required to be paid to the
Lender on or before the Closing Date.

(b)
Conditions Precedent to Funding of Term Loan. The obligation of the Lender to
make the Term Loan hereunder is subject to satisfaction of the following
conditions precedent:

(i)
each of the conditions set forth in Section 2(a) shall have been satisfied;



(ii)
the Borrower shall have furnished to the Lender a notice of borrowing on or
prior to December 28, 2012, as required by Paragraph 1(b) hereof; and



(iii)
the Lender shall have received from the Borrower payment of all fees and
expenses (including reasonable attorneys' fees) required to be paid to the
Lender on or before the Funding Date.



3.
Covenants; Representations and Warranties.

(a)
Compliance with Incorporated Agreement. So long as principal of and interest on
the Term Loan or any other amount payable hereunder or under any other Loan
Document remains unpaid, the Borrower and each Subsidiary Guarantor shall comply
with all the covenants and agreements applicable to it contained in Articles VI
(Affirmative Covenants) and VII (Negative Covenants) of the Incorporated
Agreement. The Borrower hereby agrees that, in furtherance of the foregoing, the
Borrower shall (x) deliver to the Lender each of the financial statements,
certificates or other documents required to be delivered to any lender or any
agent under Section 6.01 and Section 6.02 of the Incorporated Agreement and (y)
calculate each of the financial covenants set forth in the Incorporated
Agreement. The Lender hereby agrees that the Borrower shall be permitted to
deliver each such financial statement, certificate or other document in the
manner specified in the Incorporated Agreement. In the event the Borrower causes
a subsidiary organized under the laws of the United States (or any political
subdivision thereof) to become a “Subsidiary Guarantor” (as such term is defined
in the Incorporated Agreement) under Section 6.10 of the Incorporated Agreement,
the Borrower shall concurrently cause such subsidiary to become a Subsidiary
Guarantor hereunder. All such covenants and agreements shall not be affected by
any termination, cancellation, discharge or replacement of the Incorporated
Agreement, and in the event of a termination, cancellation, discharge or
replacement (where Bank of America does not act as agent thereunder), such
covenants and agreements shall be such covenants and agreements as in effect
immediately prior to such applicable event.

(b)
Representations and Warranties. The Borrower and each Subsidiary Guarantor
hereby represent and warrant to the Lender that each representation and warranty
of the Borrower and each Subsidiary Guarantor, as applicable, contained in
Sections 5.01, 5.05, 5.06 (other




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 6



than 5.06(a)(ii)), 5.07, 5.08, 5.09, 5.10 and 5.15 of the Incorporated Agreement
is true and correct on and as of the Closing Date and the Funding Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date.
The Borrower and each Subsidiary Guarantor hereby further represents and
warrants to the Lender that:
(i)
Each is a corporation duly organized or formed, validly existing and in good
standing under the laws of the state of its organization or formation and has
the power and authority and the legal right to execute, deliver and perform its
obligations under the Loan Documents;

(ii)
The execution, delivery and performance of this Agreement and the other Loan
Documents by the Borrower and each Subsidiary Guarantor, as applicable, have
been duly authorized by all necessary action, and this Agreement is and the
other Loan Documents, when executed, will be legal, valid and binding
obligations of the Borrower and each Subsidiary Guarantor, as applicable,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
execution, delivery and performance of this Agreement and the other Loan
Documents are not in contravention of law or of the terms of the Borrower's or
any Subsidiary Guarantor's organic documents and will not result in the breach
of or constitute a default under, or result in the creation of a lien or require
a payment to be made under any indenture, agreement or undertaking to which the
Borrower or any Subsidiary Guarantor is a party or by which it or its property
may be bound or affected;

(iii)
No Default has occurred and is continuing;

(iv)
The proceeds of the Term Loan will be used to finance acquisitions, to repay
indebtedness, and/or for general corporate purposes and in accordance with
requirements of law, and will not be used for any purpose that entails a
violation of Regulations of the Board of the Federal Reserve, including
Regulations T, U and X;

(v)
The Borrower's true and correct U.S. taxpayer identification number is set forth
beneath its signature below;

(vi)
Since June 30, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had a Material Adverse Effect (as
defined in the Incorporated Agreement); and

(vi)
The transactions contemplated by this Agreement and the other Loan Documents do
not require any consent or approval of, registration or filing with, or any
other action by, any governmental authority, except such as have been obtained
or made and are in full force and effect and any public filings with the
Securities and Exchange Commission.

4.
Events of Default. The following are “Events of Default:”




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 7



(a)
The Borrower fails to pay (i) any principal of the Term Loan as and on the date
when due, (ii) any interest on the Term Loan or any fee due hereunder within
three Business Days after the date when due; or (iii) any other fee or amount
payable to the Lender under any Loan Document, or any portion thereof, within
three Business Days after the date due; or

(b)
The Borrower fails to comply with any covenant or agreement contained or
referenced in Paragraph 3(a) above, subject to any applicable grace period
and/or notice requirement set forth in Article VIII of the Incorporated
Agreement (it being understood and agreed that any such notice requirement shall
be met by the Lender's giving the applicable notice to the Borrower hereunder);
or

(c)
Any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made; or

(d)
Any “Event of Default” specified in Article VIII of the Incorporated Agreement
occurs and is continuing, it being agreed that each such “Event of Default”
shall survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.

(e)
Any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of the Term Loan and all other amount payable
hereunder, ceases to be in full force and effect; or the Borrower contests in
writing, or shall bring an action at law or in equity to contest, the validity
or enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

Upon the occurrence of an Event of Default, the Lender may (x) declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States of America, all sums outstanding hereunder and under each other
Loan Document, including all interest thereon, shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived and (y) exercise all
rights and remedies available to it under the Loan Documents and under
applicable law.
5.
Guaranty.

(a)
Guaranty. Each Subsidiary Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise,




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 8



of the Borrower to the Lender, and whether arising hereunder or under any other
Loan Document (including all renewals, extensions, amendments and other
modifications thereof and all costs, attorneys' fees and expenses incurred by
the Lender in connection with the collection or enforcement thereof) and whether
recovery upon such Obligations may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any Subsidiary Guarantor or the Borrower under any Debtor Relief Laws,
and including interest that accrues after the commencement by or against the
Borrower or any other Subsidiary Guarantor of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Borrower Obligations”). The Lender's
books and records showing the amount of the Guaranteed Borrower Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Subsidiary Guarantor, and conclusive for the purpose of
establishing the amount of the Guaranteed Borrower Obligations. This Subsidiary
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Borrower Obligations or any instrument or
agreement evidencing any Guaranteed Borrower Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Borrower
Obligations which might otherwise constitute a defense to the obligations of any
Subsidiary Guarantor under this Subsidiary Guaranty, and each Subsidiary
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing. Anything contained
herein to the contrary notwithstanding, the obligations of each Subsidiary
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations under this Subsidiary
Guaranty subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any similar federal or state law.
(b)
Rights of Lender. Each Subsidiary Guarantor consents and agrees that the Lender
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (i) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Borrower Obligations or any part
thereof; (ii) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Subsidiary
Guaranty or any Guaranteed Borrower Obligations; (iii) apply such security and
direct the order or manner of sale thereof as the Lender in its sole discretion
may determine; and (iv) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Borrower Obligations. Without limiting
the generality of the foregoing, each Subsidiary Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Subsidiary Guarantor under this Subsidiary
Guaranty or which, but for this provision, might operate as a discharge of such
Subsidiary Guarantor.

(c)
Certain Waivers. Each Subsidiary Guarantor waives (i) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender) of the liability of the Borrower; (ii) any defense based
on any claim that such Subsidiary Guarantor's obligations exceed or are more
burdensome than those of the Borrower; (iii) the benefit of any statute of
limitations affecting such Subsidiary Guarantor's liability hereunder; (iv)
except as expressly set forth in Paragraph 5(g) below, any right to proceed
against the Borrower, proceed against or exhaust any security for the Guaranteed
Borrower Obligations, or pursue




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 9



any other remedy in the power of the Lender whatsoever; (v) except as expressly
set forth in Paragraph 5(g) below, any benefit of and any right to participate
in any security now or hereafter held by the Lender; and (vi) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Subsidiary Guarantor expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Borrower Obligations, and all
notices of acceptance of this Subsidiary Guaranty or of the existence, creation
or incurrence of new or additional Guaranteed Borrower Obligations.
(d)
Obligations Independent. The obligations of each Subsidiary Guarantor under this
Subsidiary Guaranty are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Borrower Obligations and the obligations of
any other guarantor, and a separate action may be brought against such
Subsidiary Guarantor to enforce this Subsidiary Guaranty whether or not the
Borrower or any other Person or entity is joined as a party.

(e)
Payments. All payments by a Subsidiary Guarantor under this Subsidiary Guaranty
shall be made in the manner, at the place and in Dollars as required by this
Agreement and the other Loan Documents. The obligations of each Subsidiary
Guarantor hereunder shall not be affected by any acts of any legislative body or
governmental authority affecting such Subsidiary Guarantor or the Borrower.

(f)
Certain Taxes. Each Subsidiary Guarantor further agrees that all payments to be
made by a Subsidiary Guarantor to the Lender hereunder shall be made to the
Lender in full without condition or deduction for any defense, recoupment,
set-off or counterclaim and free and clear of and exempt from, and without
deduction or withholding for or on account of, any present or future taxes,
levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof unless such
Subsidiary Guarantor is required to deduct or withhold such amounts by law.
Subject to Paragraph 1(f)(ii), if any Subsidiary Guarantor is required to deduct
or withhold taxes by law, such Subsidiary Guarantor shall reimburse the Lender
for any taxes imposed on or withheld from such payments (other than taxes
imposed on the Lender's income, franchise taxes imposed on the Lender, or branch
profits taxes or similar taxes imposed on the Lender, by the jurisdiction under
the laws of which the Lender is organized or any political subdivision thereof
or in which its principal or lending office is located or by any jurisdiction as
a result of a present or former connection between the Lender and such
jurisdiction, other than any such connection arising solely as a result of this
Agreement). The obligations of the Subsidiary Guarantors under this paragraph
shall survive the payment in full of the Guaranteed Borrower Obligations and
termination of this Subsidiary Guaranty.

(g)
Subrogation. Each Subsidiary Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Subsidiary Guaranty until all of the
Guaranteed Borrower Obligations and any amounts payable under this Subsidiary
Guaranty have been paid and performed in full in cash. If any amounts are paid
to any Subsidiary Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Lender and shall




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 10



forthwith be paid to the Lender to reduce the amount of the Guaranteed Borrower
Obligations, whether matured or unmatured.
(h)
Termination; Reinstatement. This Subsidiary Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Borrower Obligations now or hereafter
existing and shall remain in full force and effect until all Guaranteed Borrower
Obligations and any other amounts payable under this Subsidiary Guaranty are
paid in full in cash. Notwithstanding the foregoing, this Subsidiary Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or any Subsidiary Guarantor is made,
or the Lender exercises its right of setoff, in respect of the Guaranteed
Borrower Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Lender is in possession of or have released this
Subsidiary Guaranty and regardless of any prior revocation, rescission,
termination or reduction. Notwithstanding the foregoing or anything to the
contrary herein, (i) in the event that any Subsidiary Guarantor is released or
discharged as a guarantor of the obligations under or in connection with the
Incorporated Agreement, then such Subsidiary Guarantor shall, contemporaneously
with such release or discharge with respect to the Incorporated Agreement, be
released and discharged as a Subsidiary Guarantor hereunder without the need for
any further action by any party hereto; and (ii) in the event that the aggregate
outstanding principal amount of the Term Loan is permanently reduced at any time
to $25,000,000 or less, then each Subsidiary Guarantor shall, contemporaneously
with the reduction of the outstanding principal amount of the Term Loan to below
$25,000,000, be released and discharged as a Subsidiary Guarantor hereunder,
without the need for any further action by any party hereto, provided that any
such release pursuant to clause (ii) above shall be subject to (x) the
provisions of the immediately preceding sentence in this Paragraph 5(h) and (y)
all guarantees of any Short Term Loan Facility made by any Subsidiary Guarantor
being contemporaneously released with any release hereunder. In the case of any
release or discharge as provided in the prior sentence, upon request from the
Company, the Lender shall execute and deliver to the Company an instrument
prepared by the Company evidencing such release or discharge. The obligations of
each Subsidiary Guarantor under this paragraph shall survive termination of this
Subsidiary Guaranty.

(i)
Subordination. Each Subsidiary Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Subsidiary Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Subsidiary Guarantor as subrogee of the
Lender or resulting from such Subsidiary Guarantor's performance under this
Subsidiary Guaranty, to the payment in full in cash of all Guaranteed Borrower
Obligations; provided, however, that the foregoing subordination shall not be
given effect until such time as the Lender shall have made a request to the
Borrower pursuant to the second sentence of this Paragraph 5(i). At any time any
Event of Default shall have occurred and be continuing, if the Lender so
requests, any such obligation or indebtedness of the Borrower to any Subsidiary
Guarantor shall be enforced and performance received by such Subsidiary
Guarantor as trustee for the Lender and the proceeds thereof shall be paid over
to the Lender on account of the applicable Guaranteed




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 11



Borrower Obligations, but without reducing or affecting in any manner the
liability of such Subsidiary Guarantor under this Subsidiary Guaranty.
(j)
Stay of Acceleration. If acceleration of the time for payment of any of the
Guaranteed Borrower Obligations is stayed, in connection with any case commenced
by or against any Subsidiary Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Subsidiary Guarantor immediately upon demand by the Lender.

(k)
Condition of Borrower. Each Subsidiary Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Subsidiary Guarantor requires, and the Lender has no duty, and such
Subsidiary Guarantor is not relying on the Lender at any time, to disclose to
such Subsidiary Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (such Subsidiary
Guarantor waiving any duty on the part of the Lender to disclose such
information and any defense relating to the failure to provide the same).

6.
Miscellaneous.

(a)
All references herein and in the other Loan Documents to any time of day shall
mean the local (standard or daylight, as in effect) time of Boston,
Massachusetts.

(b)
The Borrower shall be obligated to pay all Breakage Costs.

(c)
If at any time the Lender, in its reasonable discretion, determines that (i)
adequate and reasonable means do not exist for determining the Eurodollar Rate
or the Adjusted Eurodollar Rate, or (ii) the Eurodollar Rate or the Adjusted
Eurodollar Rate does not accurately reflect the funding cost to the Lender of
making Eurodollar Rate Loans, the Lender's obligation to make or maintain
Eurodollar Rate Loans shall cease for the period during which such circumstance
exists.

(d)
The Borrower shall reimburse or compensate the Lender, upon demand, for all
costs incurred, losses suffered or payments made by the Lender which are applied
or reasonably allocated by the Lender to the transactions contemplated herein
(all as determined by the Lender in its reasonable discretion) by reason of any
and all future reserve, deposit, capital adequacy or similar requirements
against (or against any class of or change in or in the amount of) assets,
liabilities or commitments of, or extensions of credit by, the Lender; and
compliance by the Lender with any future directive or any future interpretation
of an existing directive (including all rules, regulations or directives issued
under or in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act regardless of the date enacted, issued or promulgated) or
requirements from any regulatory authority, whether or not having the force of
law; provided that the Borrower shall not be required to compensate the Lender
for any increased costs or reductions incurred more than 180 days prior to the
date that Lender notifies the Borrower of the change in law giving rise to such
increased costs, losses or payments and the Lender's intention to claim
compensation therefore; provided further that if the change in law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 12



(e)
No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 3 above and any waiver of Paragraph 4(c) or Paragraph 4(d)
above) or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower or any Subsidiary Guarantor shall be
effective unless such amendment, waiver or consent shall be in writing and
signed by the Lender, and any such amendment, waiver or consent shall then be
effective only for the period and on the conditions and for the specific
instance specified in such writing. No failure or delay by the Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other rights, power or
privilege.

(f)
Except as otherwise expressly provided herein, notices and other communications
to each party provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy to:

(i)
if to the Lender, to it at Bank of America, N.A., 100 Federal Street,
MA5-100-07-06, Boston, Massachusetts 02110, Attention: Linda E. Alto, or
telecopy at 312-453-5274, Attention: Linda E. Alto, or such other address
provided from time to time by the Lender; and

(ii)
if to the Borrower or any Subsidiary Guarantor, to Borrower at 195 West Street,
Waltham, Massachusetts 02451-1163, Attention of James F. Winschel, Jr. (Telecopy
No. (781) 434-5033); with a copy to Office of the General Counsel, Attention of
General Counsel (Telecopy No. 781- 434-5040); with a copy to Treasurer, Parexel
International Corp., Herman Heijermansweg 20, 1077 WL Amsterdam, Netherlands,
Attention of Peter Rietman (Telecopy No. 31 20 572 11 09), or such other address
provided from time to time by the Borrower.

Any such notice or other communication sent by overnight courier service, mail
or telecopy shall be effective on the earlier of actual receipt and (i) if sent
by overnight courier service, the scheduled delivery date, (ii) if sent by mail,
the fourth Business Day after deposit in the U.S. mail first class postage
prepaid, and (iii) if sent by telecopy, when transmission in legible form is
complete. All notices and other communications sent by the other means listed in
the first sentence of this paragraph shall be effective upon receipt.
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Paragraph 1(b) hereof shall be
effective only upon receipt. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified in writing by such Person for such purpose, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.
The Lender shall be entitled, but not required, to rely and act upon any notices
(including telephonic notices of borrowings, conversions and continuations)
purportedly given by or on behalf of the Borrower or any Subsidiary Guarantor
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each



--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 13



Indemnitee from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower; provided that such indemnity shall not be available to the extent that
such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. All telephonic
notices to and other communications with the Lender may be recorded by the
Lender, and the Borrower and each Subsidiary Guarantor hereby consents to such
recording.
(g)
This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor any
Subsidiary Guarantor may assign its rights and obligations hereunder. The Lender
may at any time (i) assign all or any part of its rights and obligations
hereunder to any other Person with the consent of the Borrower, such consent not
to be unreasonably withheld, provided that no such consent shall be required if
the assignment is to an Affiliate of the Lender or if an Event of Default
exists, and (ii) grant to any other Person participating interests in all or
part of its rights and obligations hereunder without notice to the Borrower. The
Borrower agrees to execute any documents reasonably requested by the Lender in
connection with any such assignment. All information provided by or on behalf of
the Borrower or any Subsidiary Guarantor to the Lender or its Affiliates may be
furnished by the Lender to its Affiliates and to any actual or proposed assignee
or participant, subject to an agreement containing provisions substantially the
same as those of Paragraph 6(q) below. Any assignee of Lender hereunder shall
identify to the Borrower a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

(h)
The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lender (including the reasonable fees, charges and disbursements of counsel for
the Lender), in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Paragraph 6(h), or (B) in connection with the Term Loan made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Term Loan.

(i)
The Borrower shall indemnify and hold harmless the Lender, its Affiliates, and
their respective partners, directors, officers, employees, agents and advisors
(collectively the “Indemnitees”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any Subsidiary Guarantor arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby or thereby (other than those matters specifically addressed
in Paragraph 1(f)(ii) and 6(d), which matters shall be governed by the
provisions of such Paragraph 1(f)(ii) and 6(d), respectively), (ii)




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 14



the Term Loan or the use or proposed use of the proceeds therefrom (other than
those matters specifically addressed in Paragraph 1(f)(ii) and 6(d), which
matters shall be governed by the provisions of such Paragraph 1(f)(ii) and 6(d),
respectively), (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by the Borrower or any
subsidiary of the Borrower, or any environmental liability related in any way to
the Borrower or any subsidiary of the Borrower, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary Guarantor or any
of the Borrower's or such Subsidiary Guarantor's directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Subsidiary Guarantor against the Lender for breach in bad faith of the Lender's
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. To the fullest extent permitted
by applicable law, the Borrower and each Subsidiary Guarantor shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. The
agreements in this Paragraph 6(i) shall survive the repayment, satisfaction or
discharge of all the other obligations and liabilities of the Borrower or any
Subsidiary Guarantor under the Loan Documents. All amounts due under this
Paragraph 6(i) shall be payable within ten Business Days after demand therefor.
(j)
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

(k)
This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

(l)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE BORROWER
AND EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 15



ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT AND EACH STATE COURT IN THE CITY OF NEW YORK AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. THE BORROWER AND EACH SUBSIDIARY GUARANTOR
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT ITS
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO. THE BORROWER AND EACH SUBSIDIARY
GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(m)
EACH PARTY HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(n)
The Lender hereby notifies the Borrower and the Subsidiary Guarantors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Act”), the Lender is required to
obtain, verify and record information that identifies the Borrower and each
Subsidiary Guarantor, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower and each Subsidiary Guarantor in accordance with the Act. The Borrower
shall, promptly following a request by the Lender, provide all documentation and
other information that the Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

(p)
The provisions of Sections 11.05, 11.08, 11.09, 11.10, 11.11, 11.12, 11.16, and
11.17 of the Incorporated Agreement are incorporated by reference herein,
mutatis mutandis, with references to “this Agreement” or “Loan Documents” being
deemed to be references to, respectively, this Agreement and the Loan Documents
(as defined herein).

(p)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(q)
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent




--------------------------------------------------------------------------------

Parexel International Corporation
December 20, 2012
Page 16



required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (v) subject to an agreement containing provisions
substantially the same as those of this Paragraph 6(q), to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vi) with the consent of the
Borrower or (vii) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Paragraph 6(q) or (2) becomes
available to the Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Paragraph 6(q), “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
Guarantor. Any Person required to maintain the confidentiality of Information as
provided in this Paragraph 6(q) shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The Lender agrees to use reasonable commercial
efforts (if it may legally do so) to provide prior notice of any disclosure of
Information pursuant to clauses (ii) or (iii) above.
THE LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER PURSUANT TO THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, THE LENDER REPRESENTS TO THE BORROWER THAT IT HAS IDENTIFIED TO THE
BORROWER IN THE NOTICE PROVISIONS ABOVE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


BANK OF AMERICA, N.A.
By: /s/ Linda E.C. Alto    
Name: Linda E.C. Alto
Title: Senior Vice President











--------------------------------------------------------------------------------




BORROWER:

PAREXEL INTERNATIONAL CORPORATION
By:    /s/ James F. Winschel, Jr.    
Name:    James F. Winschel, Jr.
Title:    Senior Vice President and Chief Financial Officer
U.S. Taxpayer Identification Number: 04-2776269


SUBSIDIARY GUARANTORS:


PAREXEL INTERNATIONAL, LLC




By:    /s/ James F. Winschel, Jr.    
Name:    James F. Winschel, Jr.
Title:    Treasurer


PERCEPTIVE INFORMATICS, INC.




By:    /s/ James F. Winschel, Jr.    
Name:    James F. Winschel, Jr.
Title:    Treasurer


DATALABS INC.




By:    /s/ James F. Winschel, Jr.    
Name:    James F. Winschel, Jr.
Title:    Treasurer


CLINPHONE CALIFORNIA INC.




By:    /s/ James F. Winschel, Jr.    
Name:    James F. Winschel, Jr.
Title: Treasurer


PERCEPTIVE SERVICES, INC.




By:    /s/ James F. Winschel, Jr.    
Name:    James F. Winschel, Jr.
Title:    Treasurer







--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
Adjusted Eurodollar Rate:
For any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined pursuant to the following formula:


Adjusted Eurodollar Rate =     Eurodollar Rate
                                 1.00 – Eurodollar Reserve Percentage
Affiliate:
With respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.
Agreement:
This letter agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
Applicable Margin:
The following percentages per annum, based on the Consolidated Leverage Ratio
(as defined in the Incorporated Agreement) set forth in the most recent
Compliance Certificate (as defined in the Incorporated Agreement) received by
the Lender pursuant to Section 6.02(a) of the Incorporated Agreement:

 
Pricing Level
Consolidated Leverage Ratio
Eurodollar Loans
Base Rate Loans
 
I
< 1.00:1.00
0.75%
0.00%
 
II
> 1.00:1.00 but < 1.50:1.00
1.00%
0.00%
 
III
> 1.50:1.00 but < 2.00:1.00
1.25%
0.25%
 
IV
> 2.00:1.00 but < 2.50:1.00
1.50%
0.50%
 
V
> 2.50:1.00
1.75%
0.75%

 
Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a) of the Incorporated Agreement; provided, that, if such
certificate is not delivered when due in accordance with such Section, then
Pricing Level V shall apply as of the first Business Day after the date on which
such certificate was required to have been delivered until such certificate is
delivered, after which the Applicable Margin shall be determined from such
certificate. The Applicable Margin in effect from the Funding Date through the
date on which the next Compliance Certificate shall be delivered pursuant to
Section 6.02(a) of the Incorporated Agreement shall be determined based on
Pricing Level IV.


1

--------------------------------------------------------------------------------




Base Rate:
For any day, a fluctuating rate per annum equal to the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
Base Rate Loan:
Any portion of the Term Loan bearing interest based on the Base Rate.
Breakage Costs:
Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. The certificate of the Lender as to its costs of
funds, losses and expenses incurred shall be conclusive absent manifest error.
Business Day:
Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
Closing Date:
The first date all the conditions precedent in Paragraph 2(a) are satisfied.
Compliance Certificate
A certificate delivered pursuant to Section 6.02(a) of the Incorporated
Agreement.
Control:
The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
Debtor Relief Law
The Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
Default:
Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
Dollar or $:
The lawful currency of the United States of America.


2

--------------------------------------------------------------------------------




Eurodollar Rate:
The rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Lender from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Lender to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
Eurodollar Reserve Percentage:
For any day during any Interest Period, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day applicable to
the Lender under regulations issued from time to time by the Board of Governors
of the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
Eurodollar Rate Loan:
Any portion of the Term Loan bearing interest based on the Adjusted Eurodollar
Rate.
Event of Default:
Has the meaning set forth in Paragraph 4.
Federal Funds Rate:
For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Lender on such day on such transactions
as determined by the Lender.
Fee Letter:
That certain Fee Letter, dated as of the date hereof, between the Borrower and
the Lender.
Funding Date:
The date on which the conditions precedent in Paragraph 2(b) are satisfied and
the Term Loan is made pursuant to the terms hereof.
Guaranteed Borrower Obligations:
Has the meaning set forth in Paragraph 5(a).


3

--------------------------------------------------------------------------------




Incorporated Agreement:
The Credit Agreement, dated as of June 30, 2011, as amended by the First
Amendment to Credit Agreement dated as of August 17, 2012, among the Borrower,
certain subsidiaries of the Borrower party thereto pursuant to Section
2.16 thereof, certain subsidiaries of the Borrower from time to time party
thereto as guarantors, the lenders from time to time party thereto, Bank of
America, N.A., as administrative agent and the other agents and arrangers party
thereto, as the same may be (i) amended, restated, supplemented, waived, or
otherwise modified and in effect from time to time so long as, with respect to
any amendment, restatement, supplement, waiver or modification which is, in
whole or in part, less restrictive than any existing covenant or agreement (as
determined by Lender in its reasonable discretion) the Lender has consented to
such amendment, restatement, supplement, waiver or modification or (ii) replaced
or refinanced pursuant to a credit facility under which Bank of America, N.A.
acts as administrative agent.
Indemnitee:
Has the meaning set forth in Paragraph 6(i).
Interest Period:
For each Eurodollar Rate Loan, (a) initially, the period commencing on the date
the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan and (b)
thereafter, the period commencing on the last day of the preceding Interest
Period, and, in each case, ending on the earlier of (x) the Maturity Date and
(y) one, two or three months thereafter, as requested by the Borrower; provided
that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and
(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
Loan Documents:
This Agreement, the Fee Letter and the promissory note, if any, delivered in
connection with this Agreement.
Maturity Date:
The earlier of (x) June 30, 2013 and (y) the date that all “Obligations” under
and as defined in the Incorporated Agreement shall be repaid and all of the
commitments to lend of the lenders thereunder shall be terminated (provided that
a refinancing of the Incorporated Agreement pursuant to a credit facility under
which Bank of America, N.A. acts as administrative agent shall not constitute a
repayment of the “Obligations” under, or termination of, the Incorporated
Agreement for purposed of this clause (y)).
Obligations:
All advances to, and debts, liabilities, obligations, covenants and duties of,
Borrower or any Subsidiary Guarantor arising under any Loan Document or
otherwise with respect to the Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Subsidiary Guarantor of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
Person:
Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental authority or other
entity.


4

--------------------------------------------------------------------------------




Short Term Loan Facility:
Each bilateral credit facility of the Borrower and its domestic subsidiaries
(other than any domestic subsidiary which is a direct or indirect subsidiary of
a foreign subsidiary), entered into after the Funding Date on substantially the
same terms as set forth in this Agreement and with maturity dates occurring on
or prior to June 30, 2013.
Subsidiary Guarantor:
Each subsidiary of the Borrower that is a party hereto as a Subsidiary Guaranty
and each other subsidiary of the Borrower organized in the United States (or any
political subdivision thereof) that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Paragraph 3(a). As of the Closing
Date, the Subsidiary Guarantors are Parexel International, LLC, Perceptive
Informatics, Inc, DataLabs Inc., Clinphone California Inc. and Perceptive
Services, Inc.
Subsidiary Guaranty:
Collectively, the guarantee of the Guaranteed Borrower Obligations made by the
Subsidiary Guarantors under Paragraph 5 in favor of the Lender, together with
each other guaranty and guaranty supplement, in form and substance reasonably
satisfactory to the Administrative Agent, delivered pursuant to Paragraph
3(a) for the benefit of the Lender.






5